Citation Nr: 1437774	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  11-27 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-traumatic stress disorder (PTSD) prior to April 14, 2010.


WITNESS AT HEARING ON APPEAL

Veteran and Dr. J. A. Guarve-Ortiz


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 7, 2010, rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In support of his claim, the Veteran testified at a hearing at the RO in July 2009 before a Decision Review Officer (DRO).

The RO characterized the issue as "an earlier effective date for the assignment of a 100 percent evaluation for PTSD."  However, the Veteran appealed the initial assignment of the evaluation for the service-connected PTSD.  Because the Board considers whether a "staged" rating is appropriate, the issue has been recharacterized on the title page.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, since the filing of the claim in August 2007, the Veteran's psychiatric disorder has been manifested by serious symptoms more nearly approximating total occupational impairment.


CONCLUSION OF LAW

The schedular criteria for a 100 percent rating for PTSD have been met since August 29, 2007.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the Veteran's statements, Social Security Administration (SSA) records, his GAF scores, a private physician's assessment, and disability determination reports, the Board finds that since the filing of the claim for service connection, the overall psychiatric disability picture more nearly approximated the criteria ("total occupational and social impairment") for a 100 percent rating.  The benefit sought on appeal is granted.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board is granting a 100 percent rating for PTSD.  This award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary for this case.


ORDER

A 100 percent rating for PTSD is granted, effective August 29, 2007, subject to regulations applicable to the payment of monetary benefits.  





____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


